Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 5, 2019

                           Nos. 04-19-00192-CR & 04-19-00193-CR

                                      John Joe AVALOS,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                        Trial Court Nos. 2018CR7068 & 2018CR10374
                        Honorable Lori I. Valenzuela, Judge Presiding


                                        ORDER
       Appellant’s motion for extension of time until September 13,2019, to file a reply brief is
granted.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court